t c summary opinion united_states tax_court jac e and cynthia l baker petitioners v commissioner of internal revenue respondent docket no 25951-08s filed date ellin v palmer for petitioners cassidy b collins for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies and penalties with respect to petitioners’ and federal_income_tax returns year deficiency dollar_figure big_number big_number penalty sec_6662 a dollar_figure 1all penalty amounts are rounded to the nearest dollar after concessions the issues for decision are whether each petitioner’s tax_home is the couple’s personal_residence and petitioners are entitled to deduct certain unreimbursed employee business_expenses reported on schedule a itemized_deductions background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the exhibits received into evidence are incorporated herein 1respondent concedes that petitioners are entitled to deductions for tax preparation fees and that mrs baker is entitled to deductions for work uniform expenses respondent also concedes that mr baker is entitled to deduct incidental_expenses of dollar_figure dollar_figure and dollar_figure for and respectively petitioners did not address amounts respondent disallowed for other expenses of dollar_figure dollar_figure and dollar_figure for and respectively therefore these amounts are deemed conceded by reference at the time petitioners filed their petition they resided in the state of washington at all relevant times mr baker was employed as a tug master for young brothers ltd young brothers based in honolulu hawaii young brothers provides interisland cargo services throughout the islands that constitute the state of hawaii mr baker would fly from seattle to honolulu for work according to u s coast guard certificates of discharge to merchant seaman mr baker worked the following shifts during the years in issue jan 4-feb mar 2-apr may 4-june july 5-aug sept 16-oct nov 29-dec dec 27-dec jan 1-jan jan 8-jan jan 10-jan mar 7-aprdollar_figure may 16-june july 28-aug sept 1-sept oct 15-oct nov 1-dec jan 1-jan feb 28-mar mar 23-mar mar 28-apr may 1-may july 2-july july 5-july july 7-july july 9-aug sept 1-sept sept 28-oct nov 2-dec young brothers did not reimburse mr baker for the expenses he incurred for travel between his personal_residence in washington and hawaii mr baker generally worked for month and then had month off mr baker also accrued vacation time that could be used during his shifts for most of mr baker’s shifts he worked on the vessel malulani and began and ended each voyage in the honolulu hawaii port each tug voyage lasted approximately days on eight occasions during the years in issue mr baker either began or ended his voyage in a port other than honolulu five of these occasions were in neighboring islands in hawaii and three were in the continental_united_states from the time mr baker arrived at the port in honolulu until his 1-month shift ended he was allowed to sleep aboard the vessel upon which he worked young brothers did not provide mr baker any meals while the vessel was docked at the honolulu port but as soon as the vessel left honolulu young brothers provided all of mr baker’s meals this included when the vessel was docked at neighboring islands for the unloading of a barge’s cargo as mr baker incurred expenses related to his employment he documented them in a calendar mr baker’s employment with young brothers was permanent and for an indefinite period around mrs baker was training to be a flight attendant with regent air regent her rotation with regent would have 2mr baker began or ended four voyages in the hono hi hawaii port he ended one voyage in the kahului hawaii port mr baker also began or ended a voyage in the seattle washington portland oregon and astoria oregon ports been a nonstop flight from honolulu hawaii to new york during mrs baker’s training regent lost its financiers and the airline discontinued its plans for the nonstop route from honolulu to new york although the opportunity with regent was no longer available mrs baker’s interest in being a flight attendant had been piqued and she began looking for opportunities with other airlines mrs baker found that opportunity with delta airlines delta mrs baker has been a flight attendant with delta for years during the years in issue mrs baker’s base station was jfk international airport jfk in new york new york she flew from seattle washington to new york new york to begin each flight rotation at all relevant times mrs baker kept an apartment in new york city that she shared with nine other individuals during the years in issue she worked an international rotation serving only european countries in mrs baker flew the 1st through the 15th of each month in and she flew one to four times a month an international rotation would generally last from to days although mrs baker recorded rotation numbers and lengths of rotations on her calendar no evidence wa sec_3the record contains no other information about the apartment or mrs baker’s portion of the expenses associated with the apartment presented that documented the european cities in which she had layovers or the days she was in those cities mrs baker received flight pay and a per_diem from delta flight pay started when the airplane door closed and the airplane pushed back from the gate mrs baker’s time away from base pay tafb or per_diem began when she signed in at jfk for her rotation and ended when she returned to new york delta’s tafb for international rotations for the years in issue was dollar_figure an hour mrs baker’s employment with delta was permanent and for an indefinite period mrs baker incurred expenses for traveling from her home to seattle-tacoma international airport sea-tac delta did not reimburse mrs baker for the expenses she incurred for travel between her personal_residence and sea-tac nor the expenses she incurred for travel from sea-tac to new york city when mrs baker was in new york city and not working she had to purchase her own meals she also incurred expenses for taxis from her new york city apartment to jfk while the airplane was in flight mrs baker was provided one meal upon arrival at a layover destination delta provided transportation to a hotel and covered the cost of the hotel room delta did not cover tips paid to the taxi or van drivers who shuttled the flight crew to hotels mrs baker did not claim her actual expenses while on layovers in europe because she had my per_diem or my government allowance mrs baker used a calendar to record the expenses she incurred in the united_states all of the receipts she provided for the years in issue were for her mileage costs in seattle and expenses she incurred in the united_states petitioners’ and federal_income_tax returns were prepared by the certified_public_accountant c p a who had prepared their returns for several years before the years in issue petitioners’ c p a also prepared the couple’s amended returns for and in petitioners claimed job expenses and miscellaneous_itemized_deductions of dollar_figure of which dollar_figure and dollar_figure were unreimbursed employee business_expenses for mr baker and mrs baker respectively in petitioners claimed job expenses and miscellaneous_itemized_deductions of dollar_figure of which dollar_figure and dollar_figure were unreimbursed employee business_expenses for mr baker and mrs baker respectively in petitioners claimed job expenses and miscellaneous_itemized_deductions of dollar_figure of which unreimbursed employee business_expenses were dollar_figure the unreimbursed employee business_expenses are attributable only to mr baker no form sec_2106 employee business_expenses were filed with any of the federal_income_tax returns for the years in issue 4the 2-percent floor of sec_67 was applied to petitioners’ job expenses and miscellaneous_itemized_deductions for each year in issue respondent mailed petitioners a notice_of_deficiency that disallowed all of their job expenses and miscellaneous_itemized_deductions for and and all but dollar_figure of the expenses and deductions claimed for respondent also determined a sec_6662 accuracy-related_penalty for each year in issue i burden_of_proof discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 petitioners moved for a sec_7491 burden shift in their pretrial memorandum petitioners failed to meet the substantiation and recordkeeping requirements of sec_7491 see sec_7491 and b therefore the burden remains on petitioners tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 taxpayers are required to substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir if a taxpayer establishes that he or she has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse williams v united_states 254_f2d_559 5th cir 85_tc_731 however the court may not estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 requires strict substantiation for any traveling expense under sec_162 sec_274 sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate_records or sufficient evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s own testimony see sec_1_274-5t temporary income_tax regs fed reg date in the absence of evidence establishing the elements of the expenditure or use deductions must be disallowed entirely sec_274 sanford v commissioner supra see also sec_1_274-5t temporary income_tax regs fed reg date ii sec_162 expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate and helpful in carrying on a taxpayer’s trade_or_business 320_us_467 welch v helvering supra pincite services performed by an employee constitute a trade_or_business for this purpose 91_tc_352 sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals_and_lodging if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors id pincite this court has generally defined the word home or tax_home as used in sec_162 to mean the vicinity of a taxpayer’s principal_place_of_business 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 under this definition commuting expenses are not deductible and are considered personal expenses 60_tc_834 see sec_262 on the other hand if a taxpayer accepts temporary employment outside of the vicinity of his principal place of residence his travel_expenses are generally deductible because it would be unreasonable for him to move his residence for temporary employment ireland v commissioner tcmemo_1979_ citing 55_tc_783 if a taxpayer does not have a principal_place_of_business his personal_residence will be considered his tax_home 115_tc_210 citing 69_tc_920 54_tc_663 and 12_tc_20 a taxpayer must have a tax_home from which to be away to be entitled to a deduction under sec_162 henderson v commissioner tcmemo_1995_559 affd 143_f3d_497 9th cir married couples that both work and file a joint tax_return may have separate tax homes allen v commissioner tcmemo_2009_102 see 20_tc_285 affd 213_f2d_43 5th cir chwalow v commissioner tcmemo_1971_185 affd 470_f2d_475 3d cir in order to decide what expenses and deductions petitioners are entitled to the court must first decide where each petitioner’s tax_home is located the determination of a taxpayer’s tax_home is a question of fact to be decided on the entire record nicholls v commissioner tcmemo_1995_291 citing 608_f2d_1269 9th cir affg in part and revg in part 67_tc_426 a mr baker’s tax_home petitioners relied heavily upon the cases of johnson v commissioner supra and westling v commissioner tcmemo_2000_289 in johnson the taxpayer husband was a merchant seaman who lived in freeland washington and was the captain of a vessel that sailed worldwide to deliver equipment to the u s military the taxpayer husband’s employer’s primary office was in jacksonville florida johnson v commissioner supra pincite the taxpayer husband and his crew flew to and from whatever port around the world the vessel was docked in to begin and end each work shift id pincite the court found that the taxpayer husband had no principal_place_of_business and that his personal_residence was his tax_home id pincite to support its finding 5petitioners’ c p a also prepared the taxpayers’ returns in 115_tc_210 and westling v commissioner tcmemo_2000_289 the court noted that the taxpayer-husband’s family did not travel with him and that there was no reason to second guess the taxpayer-husband’s decision to maintain his principal_residence in washington state instead of florida or one of the many cities to which he traveled id pincite in westling v commissioner supra the court did not discuss the taxpayer’s tax_home but whether he was entitled to use the federal per_diem rates to determine his incidental_expenses for his employment as a merchant seaman the taxpayer’s employer’s primary office was in juneau alaska and the taxpayer piloted a tugboat to various ports in and around southeast alaska id the taxpayer also began and ended his shifts on the tugboat at several different ports id although there was no discussion of the taxpayer’s tax_home the court found that the taxpayer was entitled to deduct his incidental_expenses using the federal per_diem rate because the taxpayer’s meals_and_lodging were supplied by his employer at no charge when he was working id mr baker’s employment situation is factually different from those of the taxpayers in johnson and westling mr baker’s employer’s primary office was in honolulu hawaii the home port of the vessel malulani on which mr baker worked most of his shifts was honolulu although the vessel traveled to several ports throughout the state of hawaii mr baker began and ended most of his voyages at the vessel’s home port in honolulu only eight times in years did mr baker begin or end a voyage in a port other than honolulu no evidence was presented that there was a business reason for mr baker’s personal residence’s being in washington and not honolulu mr baker’s decision to commute from washington to honolulu was a personal decision not a business decision see commissioner v flowers u s pincite see also sec_262 therefore mr baker’s tax_home for the years in issue was honolulu the location of his principal_place_of_business b mrs baker’s tax_home mrs baker began and ended each of her flight rotations at jfk delta considered jfk to be mrs baker’s base station this court has consistently held that an airline employee’s principal_place_of_business is his or her base station see sislik v commissioner tcmemo_1989_495 pan american world airways inc pilot’s tax_home was jfk not his condominium in the bahamas affd per order d c cir date dean v commissioner tcmemo_1976_379 trans world airline first officer’s tax_home was jfk not his personal_residence in kansas city missouri mrs baker’s situation is not different from those cited above mrs baker chose to live in washington and commute to jfk therefore mrs baker’s tax_home was jfk for the years in issue the location of her principal_place_of_business c petitioners’ unreimbursed employee business_expenses petitioners presented evidence of travel_expenses including meals_and_lodging and incidental_expenses that they claimed they incurred while traveling away from home for purposes of sec_162 the internal_revenue_service publishes an annual revenue_procedure that offers optional methods of substantiation for employees who incur meals and incidental_expenses m ie while traveling away from home and who receive a per_diem_allowance from an employer or unreimbursed incidental_expenses but pay or incur no meal costs see revproc_2005_10 2005_1_cb_341 revproc_2005_67 2005_2_cb_729 revproc_2006_41 2006_2_cb_777 revproc_2007_63 2007_2_cb_809 under the revenue procedures an employee who receives an m ie only per_diem from her employer may treat the lesser_of the employer’s per_diem or the federal m ie rate for the locality of travel for that day or partial day as deemed substantiated revproc_2005_10 sec_4 c b pincite revproc_2005_67 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite a per_diem is treated as an m ie only per_diem if the employer pays the actual expenses for lodging directly to the provider of the lodging revproc_2005_10 6each subsequent revenue_procedure superseded the prior revenue_procedure and restated the rules almost verbatim sec_4 revproc_2005_67 sec_4 revproc_2006_41 sec_4 revproc_2005_10 sec_4 c b pincite and its progeny provide special m ie rates that transportation industry employees may use revproc_2005_10 sec c b pincite and its progeny provide that an employee may claim as an itemized_deduction any expenses that exceed the amount deemed substantiated under section dollar_figure of the revenue procedures if all of the expenses are substantiated if the deemed substantiated portion of the per_diem is included on form_2106 and if any portion of the per_diem_allowance that exceeds the amount deemed substantiated is included in gross_income substantiation of the expenses will not be required if the employee claims a deduction equal to or lesser than the amount computed under section dollar_figure of the revenue procedures minus the amount deemed substantiated under sections dollar_figure and dollar_figure of the revenue procedures revproc_2005_10 sec revproc_2005_67 sec c b pincite revproc_2006_41 sec c b pincite an employee who does not incur meal expenses while traveling away from home may use the optional rate of dollar_figure per day to substantiate only incidental_expenses for any conus or oconus7 locality of travel instead of actual expenses rev_proc 7conus is an abbreviation for continental_united_states and oconus is an abbreviation for outside the continental_united_states sec_4 c b pincite revproc_2005_67 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite and revproc_2007_63 sec_4 c b pincite revproc_2005_10 sec c b pincite and its progeny state that the amount of incidental_expenses computed under section dollar_figure of the revenue procedures is not subject_to the sec_274 limitation on the deductibility of food and beverage expenses mr baker’s unreimbursed employee business_expenses mr baker testified to and entered into evidence documentation for travel_expenses he incurred between washington and honolulu hawaii and incidental_expenses he incurred while in honolulu because we find above that mr baker’s tax_home was honolulu hawaii for the years in issue mr baker was not away from home for purposes of sec_162 when he was in honolulu therefore mr baker is not entitled to deductions for the travel and incidental_expenses he claimed for travel to honolulu or incurred while he was in the honolulu port for the years in issue mr baker also had several days of travel that either began or ended away from his tax_home of honolulu any expenses mr baker incurred on those days must be substantiated under the rules of sec_274 and its regulations because mr baker did not receive a per_diem from his employer and the expenses he claimed he incurred were for more than just incidentals mr baker introduced into evidence his calendars for and and his certificates of discharge for the years in issue in mr baker began and ended each of his shifts at his tax_home the port in honolulu he is not entitled to deduct any additional expenses in excess of the incidental_expenses respondent conceded for see supra note in and mr baker began or ended a voyage away from home on days mr baker testified to and presented other evidence for dollar_figure of meal expenses and dollar_figure for other expenses that he incurred while traveling away from home during and dollar_figure of meal expenses that he incurred while traveling away from home for mr baker has substantiated these amounts and is entitled to the deductions he claimed for those days mrs baker’s unreimbursed employee business_expenses mrs baker also testified to and entered into evidence documentation for travel_expenses she incurred between washington and new york new york and expenses_incurred while in new york city because we find above that mrs baker’s tax_home was jfk she is not entitled to a deduction for the travel_expenses she 8seventy-five percent of mr baker’s meal expenses are deductible under the special rule for individuals subject_to federal hours_of_service in sec_274 incurred for travel between washington and new york or the expenses_incurred in new york city the m ie expenses mrs baker incurred in excess of delta’s per_diem while on layovers in europe may be deductible if properly substantiated see revproc_2005_10 sec revproc_2005_67 sec revproc_2006_41 sec mrs baker testified that she did not keep track of her expenses while in europe because she had a per_diem mrs baker may use the lesser_of delta’s per_diem or the federal per_diem rate for the locality of travel for the portion of her expenses that is deemed substantiated see revproc_2005_10 sec_4 revproc_2005_67 sec_4 revproc_2006_41 sec_4 she may not use the federal per_diem for the locality of travel in addition to her delta per_diem to substantiate her expenses mrs baker did not include form_2106 as required with her federal_income_tax return for any of the years in issue which if provided would have included the amount of her expenses that was deemed substantiated although mrs baker provided rotation numbers in her calendars she did not provide the names of the 9mrs baker testified that she did not keep receipts for expenses she incurred while in europe because she received a per_diem mrs baker did note in her calendars for the years in issue that she incurred tips and testified that those tips were not reimbursed by delta although mrs baker testified that she did not include expenses from europe in her deductions for the years in issue the tip amounts were included in computations for her expense totals for each year european cities or the dates on which she had layovers in those citiesdollar_figure without such information the court cannot determine which rate--delta’s per_diem or the federal per_diem rate--should be used for the deemed substantiated portion of mrs baker’s expensesdollar_figure additionally respondent made no adjustment to and the court has no means of computing the amount of any of mrs baker’s expenses in excess of the deemed substantiated amount therefore mrs baker is not entitled to deduct any of the unreimbursed employee business_expenses she claimed for or beyond what respondent has conceded iii sec_6662 accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy- related penalty on the portion of an underpayment that is attributable to negligence or disregard of rules and regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and 10petitioners introduced into evidence lists of cities and their corresponding per diems cities in the united_states and europe were highlighted no further explanation of the lists was given at trial if the lists were offered as the locations to which mrs baker flew for the years in issue the lists contradict mrs baker’s testimony that she flew only to european cities during the years in issue 11it appears that respondent did not adjust petitioners’ income to include any portion of mrs baker’s per_diem that might have exceeded the amount deemed substantiated thus the court does not address that issue the term disregard includes any careless reckless or intentional disregard sec_6662 sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent has met that burden here an accuracy-related_penalty will not apply if the taxpayers demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith sec_6664 sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id after considering the totality of the facts and circumstances we are satisfied that petitioners who used the same c p a for the years in issue that they had used for several prior years acted in good_faith and come within the reasonable_cause exception of sec_6664 accordingly we hold that petitioners are not liable for the sec_6662 accuracy- related penalties for the years in issue conclusion we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that the arguments are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
